UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6853


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

DANIEL G. CARR,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:12-hc-02121-FL)


Submitted: September 30, 2019                                     Decided: October 3, 2019


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jaclyn L. DiLauro, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Joshua B. Royster, Assistant
United States Attorney, Michael Lockridge, Special Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel G. Carr appeals from the district court’s order denying his Fed. R. Civ. P.

60(b) motion to reconsider a civil commitment order entered in 2013 pursuant to the Adam

Walsh Child Protection and Safety Act of 2006, 18 U.S.C. § 4248 (2012) on the grounds

that his prior conviction under the Sex Offender Registration and Notification Act

(“SORNA”), 18 U.S.C. § 2250(a) (2012), was vacated. See Nichols v. United States, 136

S Ct. 1113 (2016) (concluding that SORNA does not require individuals to update their

registration upon leaving the country). Carr sought an order vacating his civil commitment,

citing Fed. R. Civ. P. 60(b)(4), (5), and (6).

       In light of our decision in United States v. Welsh, 879 F.3d 530 (2018), cert. denied,

139 S. Ct. 1168 (2019), we find no error in the district court’s judgment. Accordingly, we

affirm for the reasons stated by the district court. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                                 2